

115 S3408 IS: Reaching English Learners Act
U.S. Senate
2018-09-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3408IN THE SENATE OF THE UNITED STATESSeptember 5, 2018Ms. Cortez Masto (for herself, Mrs. Gillibrand, Mr. Bennet, Ms. Klobuchar, Mr. Blumenthal, Mr. Van Hollen, Ms. Harris, Mrs. Feinstein, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to direct the Secretary of Education to award grants for
			 teaching English learners to institutions of higher education.
	
 1.Short titleThis Act may be cited as the Reaching English Learners Act. 2.Teaching English learners grantPart B of title II of the Higher Education Act of 1965 (20 U.S.C. 1031 et seq.) is amended by adding at the end the following:
			
				6Teaching English learners
					259.Teaching English learners grant
 (a)Authorization of programThe Secretary shall award grants, on a competitive basis, to eligible partnerships to pay the Federal share of the costs of improving the preparation of teacher candidates to ensure that such teacher candidates possess the knowledge and skills necessary to effectively instruct English learners.
 (b)Duration of grantsA grant awarded under this section shall be for a period of not more than 5 years. (c)Non-Federal shareAn eligible partnership that receives a grant under this section shall provide an amount of not less than 25 percent of the cost of the activities carried out under the grant from non-Federal sources, which may be provided in cash or in-kind.
 (d)Uses of fundsAn eligible partnership that receives a grant under this section shall use the grant to— (1)develop or strengthen a teacher preparation program by integrating strategies for teaching English learners into the education curriculum and academic content;
 (2)provide teacher candidates participating in the teacher preparation program with skills related to—
 (A)helping English learners— (i)achieve at high levels in early childhood education programs, and in elementary schools and secondary schools, so such English learners can meet the challenging State academic standards adopted under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 by the State of the school attended by the English learners, which all children in the State are expected to meet; and
 (ii)attain English proficiency; (B)appropriately identifying and meeting the specific learning needs of children with disabilities who are English learners;
 (C)recognizing and addressing the social and emotional needs of English learners; and (D)promoting parental, family, and community engagement in educational programs that serve English learners;
 (3)provide work-based learning opportunities for teacher candidates participating in the teacher preparation program; and
 (4)provide teacher candidates enrolled in the teacher preparation program with the required coursework to qualify for an English as a second language endorsement or initial teaching credential, as recognized by the State served by the eligible partnership.
							(e)Application
 (1)In generalAn eligible partnership seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (2)ContentsSuch application shall include a self-assessment by the eligible partnership of— (A)the existing teacher preparation program at the institution of higher education participating in the eligible partnership, as of the date of application, and the needs related to preparing teacher candidates to instruct English learners in the manner described in subsection (d)(2); and
 (B)the personnel needs for teachers who instruct English learners at local, public early childhood education programs and at elementary schools and secondary schools.
								(f)Evaluations
 (1)Reports from eligible partnershipsAt the end of the grant period for a grant under this section, an eligible partnership receiving a grant under this section shall submit to the Secretary the results of an evaluation conducted by the partnership to determine—
 (A)the effectiveness of teachers who completed a program under subsection (d)(1) with respect to the instruction of English learners; and
 (B)the systemic impact of the activities carried out by such grant on how such partnership prepares teachers to provide instruction in early childhood education programs, and elementary schools and secondary schools.
 (2)Report from the SecretaryNot later than 180 days after the last day of a grant period for grants awarded under this section, the Secretary shall make available to the authorizing committees and the public—
 (A)a summary of the evaluations submitted under paragraph (1) for such grants; and (B)information on best practices related to effective instruction of English learners.
 (g)DefinitionsIn this section: (1)Child with a disabilityThe term child with a disability has the meaning given the term in section 602 of the Individuals with Disabilities Education Act.
 (2)Eligible institution of higher educationThe term eligible institution of higher education means an institution of higher education that has a teacher preparation program. (3)Eligible partnershipThe term eligible partnership means an eligible institution of higher education in partnership with a high-need local educational agency.
 (4)English learnerThe term English learner has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (5)Teacher preparation programThe term teacher preparation program means a program— (A)that is offered by an institution of higher education;
 (B)that leads to an undergraduate degree, a master's degree, or completion of a postbaccalaureate program required for teacher certification; and
 (C)the graduates of which meet the applicable State certification or licensure requirements, including any requirements for certification obtained through alternative routes to certification.
 (6)Work-based learningThe term work-based learning means learning involving sustained interactions with teachers and English learners at public early childhood education programs, or elementary schools or secondary schools, to the extent practicable, or simulated environments at the eligible institution of higher education involved, that foster in-depth, first-hand engagement with tasks required of a teacher providing instruction to English learners..
 3.Conforming amendmentSection 200(6) of the of the Higher Education Act of 1965 (20 U.S.C. 1021(6)) is amended by striking section 251 and inserting sections 251 and 259.